Exhibit 10.12

 


SUMMARY OF COMPENSATION OF NON-EMPLOYEE DIRECTORS


 

Prior to June 1, 2004, the annual compensation of each director who was not an
employee of the Company or a subsidiary (a “Non-employee Director”) consisted of
(1) an annual retainer of $10,000, up to half of which could be paid in
unrestricted shares of Common Stock and (2) a grant of non-qualified stock
options to purchase 3,000 shares of Common Stock.  The shares of Common Stock
and options for Common Stock were issued pursuant to the Edge Petroleum
Corporation Incentive Plan.

 

Effective beginning June 1, 2004, the annual compensation for Non-employee
Directors was revised to eliminate the stock option grant component and increase
the annual retainer, all or a portion of which may be paid in shares of Common
Stock.  If the Board elects to pay all or some of the retainer in shares of
Common Stock, all or a portion of those shares may be subject to restriction, in
the discretion of the Board.  The Edge Petroleum Corporation Incentive Plan was
amended and restated effective June 1, 2004 accordingly (as amended and
restated, the “Incentive Plan”).  Under the Incentive Plan, the Board has the
discretion to reinstate the annual option grant.  In accordance with the new
annual compensation arrangement, in 2004 Non-Employee Directors were paid an
annual retainer equal to the sum of (1) $10,000 (paid in cash) and (2) the value
of 2,400 shares of Common Stock (paid in kind).  The shares vest ratably over
three years beginning on the first anniversary of the grant date.  The fair
market value of the shares on the June 1, 2004 award date was $32,640 per
director.  No option awards were made to Non-Employee Directors in 2004.

 

In addition, each Non-employee Director is to receive a $1,000 cash payment for
in-person attendance at a meeting of the Board of Directors ($400 if such
attendance is telephonic) and $750 ($1,200 in the case of a chairman of a
Committee even if such attendance is telephonic) for each meeting of a Committee
of the Board of Directors attended ($400 if telephonic).  All directors are
reimbursed for out-of-pocket expenses incurred in attending meetings of the
Board or Board committees and for other expenses incurred in their capacity as
directors.

 

At its February 2005 meeting, the Corporate Governance/Nominating Committee
reviewed the director’s compensation and determined that such compensation
should be increased in light of the increased duties, responsibilities and
complexities of Board service.  The committee deferred taking any action to
increase director compensation, however, until after reviewing certain
competitive information and surveys of director compensation of the Company’s
peers and competitors.  Increases, if any, in director compensation will be
finally reviewed and approved by the Corporate Governance/Nominating Committee
at a meeting later in 2005 submitted to the full Board for approval and reported
in the proxy statement for the 2006 annual meeting.

 

--------------------------------------------------------------------------------